Citation Nr: 0740890	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  99-22 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for psychoneurosis with gastrointestinal complaints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran's claims file has been rebuilt.  It appears that 
the veteran had active military service from October 1942 to 
July 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the RO 
which granted an increased rating to 10 percent for 
psychoneurosis, effective January 3, 1997.

The veteran also appealed an October 1995 rating decision in 
which the RO denied his request to reopen the claim of 
service connection for gastrointestinal pathology.  In 
September 1999, the RO granted service connection for 
gastrointestinal pathology and considered the condition to be 
part of the evaluation for psychoneurosis.  The RO determined 
that no more than a 10 percent rating was warranted for 
psychoneurosis with gastrointestinal complaints.  In June 
2000, the RO granted an increase rating to 30 percent for the 
service-connected psychoneurosis with gastrointestinal 
complaints, also effective January 3, 1997.  Thereafter, the 
veteran's representative submitted argument to the effect 
that a rating in excess of 30 percent was warranted for 
psychoneurosis with gastrointestinal complaints.  As the 
maximum rating has not been assigned, the appeal is still 
before the Board.  See AB v. Brown, 6 Vet.App. 35 (1993).

In January 2004, the veteran, through his representative, 
filed a motion to advance his appeal on the docket. In 
January 2004, the Board granted this motion.  In a January 
2004 and October 2006, the Board remanded this matter to the 
RO via the Appeals Management Center (AMC) for additional 
development. 




FINDING OF FACT

Competent medical evidence demonstrates that the veteran's 
service-connected psychoneurosis with gastrointestinal 
complaints is manifested by no more than an occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
psychoneurosis with gastrointestinal complaints have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9410 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  

Following his appeal of the award of a 30 percent disability 
rating for psychoneurosis with gastrointestinal complaints, 
the veteran was notified of the provisions of the VCAA by the 
RO and Appeals Management Center (AMC) in correspondence 
dated in January 2003, November 2004, April 2004, August 
2005, December 2005, and November 2006.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in July 2007.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
November 2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
available service medical records and all relevant VA and 
private treatment records pertaining to his service-connected 
psychoneurosis with gastrointestinal complaints have been 
obtained and associated with his claims file.  He has also 
been provided with a VA medical examination to assess the 
severity of his psychiatric disability.  

The Board notes that the veteran was notified of a VA 
psychiatric examination scheduled in April 2007.  In March 
2007, prior to the examination date, the record indicates 
that the veteran cancelled his examination because he is 
suffering from cancer.  With regard to claims for increased 
ratings, VA regulations provide that when a claimant fails to 
report for a scheduled medical examination without good cause 
the claim shall be denied, without review of the evidence of 
record.  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.  As the veteran provided good cause 
(illness) for his failure to report for the scheduled 
examination in April 2007 and did not request that the 
examination be rescheduled, the Board will proceed to 
evaluate his claim based on the evidence of record. 

Finally, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

II.  Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  In 
this case, the veteran currently assigned a 30 percent rating 
for his service-connected psychoneurosis with 
gastrointestinal complaints pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9410 (2007).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9410 (2007).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

90
?
?
?
81
Absent of minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, 
interested and involved in a wide range of 
activities, socially effective, generally satisfied 
with life, no more than everyday problems or 

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for psychoneurosis with gastrointestinal complaints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran's claims file has been rebuilt.  It appears that 
the veteran had active military service from October 1942 to 
July 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the RO 
which granted an increased rating to 10 percent for 
psychoneurosis, effective January 3, 1997.

The veteran also appealed an October 1995 rating decision in 
which the RO denied his request to reopen the claim of 
service connection for gastrointestinal pathology.  In 
September 1999, the RO granted service connection for 
gastrointestinal pathology and considered the condition to be 
part of the evaluation for psychoneurosis.  The RO determined 
that no more than a 10 percent rating was warranted for 
psychoneurosis with gastrointestinal complaints.  In June 
2000, the RO granted an increase rating to 30 percent for the 
service-connected psychoneurosis with gastrointestinal 
complaints, also effective January 3, 1997.  Thereafter, the 
veteran's representative submitted argument to the effect 
that a rating in excess of 30 percent was warranted for 
psychoneurosis with gastrointestinal complaints.  As the 
maximum rating has not been assigned, the appeal is still 
before the Board.  See AB v. Brown, 6 Vet.App. 35 (1993).

In January 2004, the veteran, through his representative, 
filed a motion to advance his appeal on the docket. In 
January 2004, the Board granted this motion.  In a January 
2004 and October 2006, the Board remanded this matter to the 
RO via the Appeals Management Center (AMC) for additional 
development. 




FINDING OF FACT

Competent medical evidence demonstrates that the veteran's 
service-connected psychoneurosis with gastrointestinal 
complaints is manifested by no more than an occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
psychoneurosis with gastrointestinal complaints have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9410 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  

Following his appeal of the award of a 30 percent disability 
rating for psychoneurosis with gastrointestinal complaints, 
the veteran was notified of the provisions of the VCAA by the 
RO and Appeals Management Center (AMC) in correspondence 
dated in January 2003, November 2004, April 2004, August 
2005, December 2005, and November 2006.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in July 2007.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
November 2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
available service medical records and all relevant VA and 
private treatment records pertaining to his service-connected 
psychoneurosis with gastrointestinal complaints have been 
obtained and associated with his claims file.  He has also 
been provided with a VA medical examination to assess the 
severity of his psychiatric disability.  

The Board notes that the veteran was notified of a VA 
psychiatric examination scheduled in April 2007.  In March 
2007, prior to the examination date, the record indicates 
that the veteran cancelled his examination because he is 
suffering from cancer.  With regard to claims for increased 
ratings, VA regulations provide that when a claimant fails to 
report for a scheduled medical examination without good cause 
the claim shall be denied, without review of the evidence of 
record.  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.  As the veteran provided good cause 
(illness) for his failure to report for the scheduled 
examination in April 2007 and did not request that the 
examination be rescheduled, the Board will proceed to 
evaluate his claim based on the evidence of record. 

Finally, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

II.  Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  In 
this case, the veteran currently assigned a 30 percent rating 
for his service-connected psychoneurosis with 
gastrointestinal complaints pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9410 (2007).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9410 (2007).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

90
?
?
?
81
Absent of minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, 
interested and involved in a wide range of 
activities, socially effective, generally satisfied 
with life, no more than everyday problems or 
concerns (e.g., an occasional argument with family 
members). 
80
?
?
71
If symptoms are present, they are transient and 
expectable reactions to psycho-social stressors 
(e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork). 

The symptoms listed in Diagnostic Code 9410 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

III.  Analysis

During a January 1997 VA psychiatric examination, the veteran 
indicated that he had practiced as a chiropractor for 40 
years.  He further reported that he has friends, raises 
chickens, grows fruit, has never been depressed, and handles 
stress by relaxing.  Mental status examination findings were 
noted as alert, oriented, normal affect, neat dress, 
cooperative, pleasant mood, mild memory impairment, organized 
thoughts and communication, good judgment, unaffected 
insight, average intellect, and no psychosis, delusions, 
hallucinations, or organismics.  The examiner did not assign 
a psychiatric diagnosis but listed a GAF score of 90.  

In a January 1997 VA intestine examination, the examiner 
listed an impression of chronic gastrointestinal symptoms 
with belching, anorexia, and cramping.  The examiner further 
indicated there was no definite diagnosis and opined that a 
large portion of the veteran's gastrointestinal complaints 
are due to a neurosis.

A March 1998 private treatment record reflected an assessment 
of possible proctocolitis.  In a May 2000 statement, a 
private physician diagnosed chronic moderate obstructive 
sleep apnea syndrome.  An additional VA treatment note dated 
in November 2000 indicated that the veteran complained of 
feeling up and down.  In a May 2003 VA treatment note, the 
veteran's depression screen was negative.  

In a January 2003 VA psychiatric examination, it was noted 
that the veteran had no real hobbies, has a relationship with 
family members, and occasionally gets depressed.  It was also 
noted that the veteran had retired from his chiropractic 
practice about 7 years ago.  Mental status examination 
findings were detailed as oriented, goal oriented, relatively 
normal mood, neat dress, cooperative, pleasant, good memory, 
organized thoughts and communication, mild tension and 
anxiety, good judgment, some insight, average intellect, and 
no psychosis, delusions, hallucinations, or organicity.  The 
examiner listed an impression of chronic anxiety, and a GAF 
score of 75 was assigned.  

After a review of the evidence, the Board has determined that 
the veteran's psychoneurosis symptomatology continues to meet 
or more nearly approximate the severity of occupational and 
social impairment contemplated for the assigned 30 percent 
rating under the criteria in 38 C.F.R. § 4.130, Diagnostic 
Code 9410 (2007).  See 38 C.F.R. § 4.7 (2007).

Based upon the evidence of record, the Board finds the 
veteran's service-connected psychoneurosis with 
gastrointestinal complaints was manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).

Objective medical evidence of record reflects that the 
veteran's psychoneurosis with gastrointestinal complaints has 
been manifested by mild anxiety, mild memory impairment, 
occasional depressed mood, sleep impairment, and 
gastrointestinal complaints.  These symptoms are reflective 
of occupational and social impairment no greater than what is 
contemplated in the currently assigned 30 percent disability 
rating.

At no point has the veteran's psychoneurosis symptomatology 
met the criteria for a rating in excess of 30 percent.  The 
assignment of a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity, due to certain symptoms.  Evidence of 
record indicates that the veteran choose to retire from his 
chiropractic practice several years ago.  Objective medical 
findings do not indicate that he retired from employment or 
is unemployable due to his service-connected psychiatric 
disability.  While evidence of record indicates that the 
veteran occasionally feels down, has no real hobbies, and has 
some chronic anxiety, it also reflects that the veteran was 
able to maintain family relationships, is pleasant, and has 
friends.  

The Board also notes that the veteran does not have flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once per week; difficulty in 
understanding complex commands; impaired memory; impaired 
judgment; impaired abstract thinking; or other symptoms that 
are characteristic of a 50 percent rating.  The veteran has 
some documented symptoms of anxiety, occasional depression, 
and mild memory impairment.  However, these symptoms have not 
been shown to affect the veteran on a continuous basis and/or 
to limit his ability to function independently on a daily 
basis.  Further, the assigned GAF scores of 90 and 75 are 
indicative mild symptomatology and slight difficulty in 
social and occupational functioning.  

Finally, the Board notes that objective medical findings also 
do not support the assignment of a 70 percent rating, as 
evidence of record clearly does not indicate that the 
veteran's psychoneurosis symptomatology is productive of 
social and occupational impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.

In conclusion, the Board finds that the veteran's 
psychoneurosis with gastrointestinal complaints symptoms is 
adequately accounted for in the assigned disability rating of 
30 percent.  Based on the foregoing reasons, the assignment 
of a rating in excess of 30 percent for the veteran's 
service-connected psychoneurosis with gastrointestinal 
complaints is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted for this time 
period.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


	
ORDER

Entitlement to an increased rating in excess of 30 percent 
for psychoneurosis with gastrointestinal complaints is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


